                       THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

MICHAEL FRAZIER ABRAHAM                                                               PLAINTIFF

v.                                                            CIVIL CASE NO. 4:19-CV-50-RP

COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT

                                          JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for disability insurance benefits and a period of

disability. The parties have consented to entry of final judgment by the United States

Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of

Appeals for the Fifth Circuit. The Court, having reviewed the record, the administrative

transcript, the briefs of the parties, and the applicable law; and having heard oral argument; and

for the reasons announced on the record at the conclusion of the parties’ oral argument and for

the reasons below, finds as follows:

       The Commissioner’s decision is not supported by substantial evidence because the ALJ

gave little weight to the medical opinion of the plaintiff’s treating physician without performing

a detailed analysis of the opinion using the criteria for weighing medical opinions set forth in 20

CFR § 404.1527 as required under Newton v. Apfel, 209 F.3d 448 , 453 (5th Cir. 2000). Dr.

Walter Rose, the plaintiff’s family physician of many years, opined that due to his impairments,

the plaintiff likely would not be able to work an entire day and would require periods of home

rest daily. Because there is an absence of reliable medical evidence from a treating or

examining physician controverting Dr. Rose in this regard, the ALJ was permitted to reject Dr.
Rose’s opinion only if the ALJ conducted a proper Newton analysis, which the ALJ did not do.

This error prejudiced the plaintiff because had the ALJ considered the proper criteria, including

the extent and length of the treatment relationship, the ALJ might have given more weight to Dr.

Rose’s opinion which, if accepted, would have resulted in a finding of disabled.

       Therefore, the Commissioner’s decision is reversed and this cause is remanded for a

rehearing of the plaintiff’s application.

       SO ORDERED, this, the 16th day of January, 2020.

                                                      /s/ Roy Percy
                                                     UNITED STATES MAGISTRATE JUDGE
